DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 11/16/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “the number” to -a number in lls. 17 & 18 (twice).  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  amend “the number” to -a number in lls. 14 & 15 (twice).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-8 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (2014/0357956, previously cited) in view of Groff et al. (2015/0025533) previously cited) and Lee et al. (2015/0141982). 
Concerning claim 1, as illustrated in at least Fig. 1-3. Salahieh et al. disclose an electrophysiology catheter (cardiac ablation catheter; [0068]), comprising: 
an elongated catheter shaft having a first lumen (outer shaft 51 has a lumen; [0071]); 
a balloon distal of the catheter shaft, the balloon having a distal end and a proximal end defining a longitudinal axis, the balloon including a membrane and a plurality of contact electrodes supported on an outer surface of the membrane and disposed about the longitudinal axis, the membrane defining an interior of the balloon (balloon/expandable membrane 12 has a plurality of energy delivery elements 14 on flex circuits around the longitudinal axis; [0069], [0071]); 
an irrigation tubing extending through the first lumen of the catheter shaft, the irrigation tubing having a second lumen, the irrigation tubing having a distal end terminating generally at the proximal end of the balloon (irrigation lumen 52 has a distal end terminating at balloon 12; [0073]); 
an elongated expander having a first portion extending through the second lumen of the irrigation tubing, and a second portion extending through the proximal end of the balloon and into the interior of the balloon, the expander having a distal end coupled to the distal end of the balloon, the expander being longitudinally movable relative to the catheter shaft to move the distal end of the balloon in changing a configuration of the balloon (guide wire shaft 54 extends through irrigation lumen 52 and the interior of balloon 12 such that its distal end is coupled to the distal end of the balloon at hub 20 and is axially movable to allow the distal end of balloon 12 to be moved relative to the proximal end of balloon 12 to allow for shape of the balloon to be changed; [0071]).
Salahieh et al. fail to specifically disclose a plurality of support spines extending longitudinally along the outer surface of the membrane of the balloon such that each support spine of the plurality of support spines is disposed between two adjacent contact electrodes of the plurality of contact electrodes.  However, Groff et al. disclose a catheter (300) comprising an elongated catheter shaft (122), a balloon (130) including a membrane and a plurality of contact electrodes (325) supported on its outer surface and disposed about a longitudinal axis of the balloon.  Groff et al. further disclose a plurality of support spines (380/382) extending longitudinally along the outer surface of the membrane of the balloon (130) such that each support spine (380/382) is disposed In re Japikse, 86 USPQ 70.  
While Salahieh et al. disclose that the number of electrodes can vary to provide for a wide variety of lesion formations ([0164-0165]), Salahieh et al. in view of Groff et al. fail to specifically disclose the number of the plurality of contact electrodes is equal to the number of the plurality of support spines.  However, Lee discloses a catheter comprising an elongated shaft, a plurality of electrodes (226) supported on an outer surface of a balloon membrane (223, 224), a plurality of support pleats (260) extending longitudinally along the outer surface of the membrane (223, 224), where each support pleat is disposed between two adjacent electrodes (226) and the number of contact electrodes (226) is equal to the number of support pleats (260).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of Groff et al. such that the number of the plurality of contact electrodes is equal to the number of the plurality of support In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Concerning claim 3, Groff et al. further disclose at least one support spine (380/382) extends between the proximal end and distal end of the balloon (130) ([0058]; Fig. 7-10).
Concerning claim 4, Groff et al. further disclose at least one support spine (380/382) extends from the proximal end to a location on the outer surface of the membrane (130) proximal of the distal end of the balloon (130) ([0065]; Fig. 7-10).
Concerning claim 5, Groff et al. further disclose at least one support spine (380/382) extends from the proximal end to a location on the outer surface of the membrane (130) distal of the proximal end of the balloon (130) ([0065]; Fig. 7-10).
Concerning claim 6, Groff et al. further disclose at least one support spine (380/382) is disposed along a fold line of the balloon membrane (130) ([0059]). 
Concerning claim 7, Salahieh et al. disclose the distal end of the balloon (12) to have a flat distal face ([0074]; Fig. 2A). 
Concerning claim 8, Salahieh et al. disclose the distal end of the balloon (12) to include a housing (inner member of housing 20) having a flat distal face, and an outer radial surface, wherein a distal end portion of the balloon (12) is turned inwardly and affixed to the outer radial surface ([0071], [0081]; Fig. 2A). 
claim 14, Salahieh et al. disclose the contact electrode (14) includes painted conductive ink ([0079]). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable Salahieh et al. (2014/0357956, previously cited) in view of Groff et al. (2015/0025533) previously cited) and Lee et al. (2015/0141982), as applied to claim 1, in further view of Giasolli et al. (2017/0080192, previously cited).
Concerning claim 2, Salahieh et al. in view of Groff et al. and Lee et al. fail to disclose at least one cover covering at least one support spine of the plurality of support spines.  However, Giasolli et al. disclose a catheter comprising a balloon (20) and a plurality of support spines (16) extending longitudinally along the outer surface of the balloon (20).  Giasolli et al. further disclose at least one cover (12, 13, 14) covering at least one support spine (16).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of Groff and Lee et al. to further comprise at least one cover covering at least one support spine of the plurality of support spines in order to provide the benefit of attaching the support spines to the balloon as taught by Giasolli et al. ([0080-0081], [0148-0151])

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable Salahieh et al. (2014/0357956, previously cited) in view of Groff et al. (2015/0025533) previously cited) and Lee et al. (2015/0141982), as applied to claim 1, in further view of Wolvek et al. (4,276,874, previously cited). 
claim 9, Salahieh et al. in view of Groff et al. and Lee et al. fail to disclose the expander having a section with a flexure slit.  However, Wolvek et al. disclose a catheter comprising an elongated catheter shaft (22), a balloon (28) and an elongated expander (36) that is longitudinally movable relative to the shaft (22) to move the distal end of the balloon in changing a configuration of the balloon (28).  Wolvek et al. further disclose the expander (36) has a section (38) with a flexure slit (40).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of Groff et al. and Lee et al. such that the expander has a section with a flexure slit in order to provide the benefit of being flexible and not resistant to lateral bending such that it is free to follow curves of the vascular system as taught by Wolvek et al. (Col. 5-6, ll. 48-33, Col. 6-7, ll. 48-23, Col. 8, ll. 22-45; Fig. 1 & 3)
Concerning claim 10, Wolvek et al. further disclose the flexure slit to include a spiral slit (Fig. 1 & 3). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable Salahieh et al. (2014/0357956, previously cited) in view of Groff et al. (2015/0025533) previously cited) and Lee et al. (2015/0141982), as applied to claim 8, in further view of Fuimaono et al. (2007/0276212, previously cited).
Concerning claim 11, Salahieh et al. in view of Groff et al. and Lee et al. fail to disclose a position sensor housing in the housing.  However, Fuimaono et al. disclose an electrophysiology catheter (Fig. 1) comprising an elongated catheter shaft (12), an expandable assembly (18) and an expander (22), and further comprises a position 


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable Salahieh et al. (2014/0357956, previously cited) in view of Groff et al. (2015/0025533) previously cited), Lee et al. (2015/0141982) and Fuimaono et al. (2007/0276212, previously cited), as applied to claim 11, in further view of Grunewald (2013/0085360, previously cited). 
Concerning claim 12, Salahieh et al. disclose the expander (54) comprises a third lumen ([0071]; Fig. 1-3).  Fuimaono et al. further disclose the position sensor (32) including a cable (36) ([0021]). Salahieh et al. in view of Groff et al., Lee et al. and Fuimaono et al. fail to disclose the position sensor cable extending through the third lumen of the expander.  However, Grunewald discloses an electrophysiology catheter (Fig. 1) comprising an elongated catheter shaft (12), an expandable assembly (17) and an expander (22), and further comprises a position sensor (38D) including a cable (36D) extending through a third lumen (23) of the expander (22).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of Groff et al., Lee et al. and Fuimaono et al. such that the position sensor cable extends through the third lumen of the expander In re Japikse, 86 USPQ 70.  ([0045], [0057]; Fig. 1-2)

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Salahieh et al. (2014/0357956, previously cited) in view of Groff et al. (2015/0025533, previously cited) previously cited), Lee et al. (2015/0141982) and Fuimaono et al. (2007/0276212, previously cited), as applied to claim 8, in further view of Abele (5,860,974, previously cited).
Concerning claim 13, Salahieh et al. disclose the housing have a flat distal face, but Salahieh et al. in view of Groff et al., Lee et al. and Fuimaono et al. fail to disclose the housing including a distal electrode having a distal face. However, Abele et al. an electrophysiology catheter (Fig. 6) comprising a catheter shaft (45) and a balloon (48) comprising a housing (distal end) that includes a distal electrode (49) having a distal face.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of Groff et al., Lee et al. and Fuimaono et al. such that the housing includes a distal electrode having a distal face in order to provide the benefit of providing for sensing cardiac signals as taught by Abele (Col. 6-7, ll. 61-20; Fig. 6-9).  The modified invention of Salahieh et al. in view of Groff et al., Lee et al., Fuimaono et al. and Abele thus has a housing distal electrode having a flat distal face. 

Claims 15 & 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable Salahieh et al. (2014/0357956, previously cited) in view of Fuimaono et al. (2007/0276212, previously cited) and Groff et al. (2015/0025533, previously cited) and Lee et al. (2015/0141982).
Concerning claim 15, as illustrated in at least Fig. 1-3. Salahieh et al. disclose an electrophysiology catheter (cardiac ablation catheter; [0068]), comprising: 
an elongated catheter shaft having a first lumen (outer shaft 51 has a lumen; [0071]); 
a balloon distal of the catheter shaft, the balloon having a distal end and a proximal end defining a longitudinal axis, the balloon including a membrane and a flex circuit electrode assembly comprising a plurality of electrodes supported on an outer surface of the membrane and disposed about the longitudinal axis, the membrane defining an interior of the balloon (balloon/expandable membrane 12 has a plurality of energy delivery elements 14 on flex circuits around the longitudinal axis; [0069], [0071]); 
a hollow elongated expander longitudinally movable through the first lumen relative to the catheter shaft, the expander having a second lumen and a distal end, the electrical conduit passing through the second lumen, the distal ends of the expander and the balloon being coupled to each other (guide wire shaft 54 extends through outer shaft 51 and the interior of balloon 12 such that its distal end is coupled to the distal end of the balloon at hub 20 and is axially movable to allow the distal end of balloon 12 to be moved relative to the proximal end of balloon 12 to allow for shape of the balloon to be changed; [0071]).
  However, Fuimaono et al. disclose an electrophysiology catheter (Fig. 1) comprising an elongated catheter shaft (12), an expandable assembly (18) and an expander (22), where the expandable assembly (18) further includes a component (38) having an electrical conduit (position sensor 32 and its cable 36 are located in a conduit of tubing 38) .  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. such that the distal end of the balloon includes a component having an electrical conduit in order to provide the benefit of housing a position sensor to provide location information as taught by Fuimaono et al. ([0020], [0025]; Fig. 2-3).
Salahieh et al. in view of Fuimaono et al. fail to specifically disclose a plurality of support spines extending longitudinally along the outer surface of the membrane of the balloon such that each support spine of the plurality of support spines is disposed between two adjacent contact electrodes of the plurality of contact electrodes.  However, Groff et al. disclose a catheter (300) comprising an elongated catheter shaft (122), a balloon (130) including a membrane and a plurality of contact electrodes (325) supported on its outer surface and disposed about a longitudinal axis of the balloon.  Groff et al. further disclose a plurality of support spines (380/382) extending longitudinally along the outer surface of the membrane of the balloon (130) such that each support spine (380/382) is disposed between two adjacent contact electrodes (325), the support spines (380/382) aiding the balloon to fold in a pre-determined manner.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of In re Japikse, 86 USPQ 70.  
While Salahieh et al. disclose that the number of electrodes can vary to provide for a wide variety of lesion formations ([0164-0165]), Salahieh et al. in view of Fuimaono et al. and Groff et al. fail to specifically disclose the number of the plurality of contact electrodes is equal to the number of the plurality of support spines.  However, Lee discloses a catheter comprising an elongated shaft, a plurality of electrodes (226) supported on an outer surface of a balloon membrane (223, 224), a plurality of support pleats (260) extending longitudinally along the outer surface of the membrane (223, 224), where each support pleat is disposed between two adjacent electrodes (226) and the number of contact electrodes (226) is equal to the number of support pleats (260).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of Fuimaono et al. Groff et al. such that the number of the plurality of contact electrodes is equal to the number of the plurality of support spines and spaced apart from one another in order to provide the benefit of  the electrodes and spines not interfering with the structure or function of the other as taught by Lee ([0081]; Fig. 8-8A) and, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Claim 20 is rejected upon the same rationale as applied to claim 7. 
Claim 21 is rejected upon the same rationale as applied to claim 8. 
Concerning claim 22, Salahieh et al. disclose lead wires (15) for the flex circuit electrode assembly (14) extend along the membrane (12) outside of the interior of the balloon, from a proximal end of the flex circuit electrode to the proximal end of the balloon ([0076-0077], Fig. 8-9B)

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable Salahieh et al. (2014/0357956, previously cited) in view of Fuimaono et al. (2007/0276212, previously cited) and Groff et al. (2015/0025533, previously cited) and Lee et al. (2015/0141982), as applied to claim 15, in further view of Giasolli et al. (2017/0080192, previously cited). 
Claim 16 is rejected upon the same rationale as applied to claim 2. 
Claim 17 is rejected upon the same rationale as applied to claim 3. 
Claim 18 is rejected upon the same rationale as applied to claim 4. 
Claim 19 is rejected upon the same rationale as applied to claim 5. 


Response to Arguments
Applicant's arguments filed 15/827111 have been fully considered but they are not persuasive. 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Salahieh et al. (2014/0058197) discloses the number of electrodes can vary and if minimal, the flex circuit can be replaced with an insulated conductive wire to power the electrodes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794